Citation Nr: 1531865	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-24 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to death pension.  

2.  Entitlement to service connection for a right leg condition, for accrued benefits purposes.

3.  Entitlement to service connection for a left leg condition, for accrued benefits purposes.

4.  Entitlement to service connection for hemorrhoids, for accrued benefits purposes.  

5.  Entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

6.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1961 to June 1963.  The Veteran died in January 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In an April 2014 rating decision, the RO denied a claim for service connection for PTSD.  No notice of disagreement (NOD) has been received with respect to the April 2014 rating decision; therefore, that issue is not before the Board.  

In 2008, Congress passed the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), which was codified at 38 U.S.C. 
§ 5121A.  This provision allows for "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title " to substitute for or stand in the shoes of a Veteran who dies while a claim or appeal is pending.  However, such request must be filed not later than one year after the date of the appellant's death, and this new law only applies in the case of death of a claimant who dies on or after October 10, 2008.  Because the Veteran died prior to that date, substitution is not available to the appellant.

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to service connection for left and right leg disabilities for accrued benefits purposes; entitlement to service connection for hemorrhoids for accrued benefits purposes; and entitlement to service connection for diabetes mellitus for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the hearing in April 2015, prior to promulgation of a decision in the appeal, the appellant expressed her desire to withdraw her claim for entitlement to death pension.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to death pension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In the present case, at the April 2015 hearing, the Board received notice that the appellant wished to withdraw her appeal for entitlement to death pension. Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to death pension is dismissed.  



REMAND

The appellant asserts that the Veteran had temporary duty in Vietnam.  She asserts that his disabilities are related to Agent Orange exposure in Vietnam.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. 
§ 19.37(a).

A supplemental statement of the case issued in September 2010 addressed service connection for the cause of the Veteran's death and entitlement to accrued benefits.  A substantive appeal regarding those issues was received in October 2010.  In October 2010, the appellant submitted a copy of a 1980 Application for Correction of Naval Record of the Veteran in which it was reported that while the Veteran reported that although he was stationed in Korea, he was sent to the Republic of Vietnam for 60 day periods.  This information has not been verified and considered in a supplemental statement of the case.  The appellant has also not waived RO consideration of this evidence in the first instance.  A remand is necessary in order for the RO to consider all of the evidence associated with claims file and readjudicate the claims in a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate government entity and request verification of duty in Vietnam, including any orders for TDY in Vietnam or evidence of visitation in Vietnam during service.  If appropriate, contact the relevant service department and determine whether the Veteran filed an application for correction of his naval records and the disposition of such application.  All efforts in this regard should be documented in the record. 

2.  The appellant and her representative should be provided a SSOC in accordance with 38 C.F.R. 
§ 19.37(a), which considers all pertinent evidence, including the records submitted in October 2010.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


